DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/09/20, has been entered. 

3.  	Claims 6, 30-32, 35-42, 45-46, 59-60, 62, 67, 69, 72, 74-75, 90, 94, 96-97, 99-102, 109, 113, and 120 are pending.
	Claims 1-5, 7-29, 33-34, 43-44, 47-58, 61, 63-66, 68, 70-71, 73, 76-89, 91-93, 95, 98, 103-108, 110-112, 114-119, and 121-143 are cancelled.
Claims 31, 32, 35, 41, 42, 45, 46, 69, and 75 are amended.
Claims 6, 99-102, 109, 113 and 120 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/27/20.
	Claims 30-32, 35-42, 45-46, 59-60, 62, 67, 69, 72, 74-75, 90, 94, and 96-97 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 06/10/20:
The rejection of claims 1, 32, 35-36, 42, 45-46, and 69 under 35 U.S.C. 112(b) or 
The rejection of claim 36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent, found on page 5 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 1 and 69 under 35 U.S.C. 102(a)(1) as being anticipated by Ornstein et al. 2002 (Scand J Infect Dis 34: 341-346), found on page 6, at paragraph 12, is moot in light of Applicant’s cancellation of claim 1.
The rejection of claim 1 and 69 under 35 U.S.C. 103 as being unpatentable over Lundberg et al. 2010 (US 2010/0136039), found on page 7, at paragraph 16, is moot in light of Applicant’s cancellation of claim 1.

Maintained Rejection: Claim Rejections - 35 USC § 103
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. Claims 30-32, 35-36, 40-42, 45, 59-60, 62, 67, 69, 72, 74-75, 90, and 96-97 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. 2010 (US 2010/0136039) in view of Neely et al. 2012 (US 2012/0164644).  
Borrelia burgdorferi sensu stricto from other pathogenic species of Borrelia, including B. afzelii and/or B. garinii, comprising the use of PCR with primer/probe sequences to amplify and detect the corresponding nucleic acid sequences from a biological sample, including blood samples (e.g. [0093-0098, 0159-0162]; Table A; Example 5; Figure 4 and Table 3). Lundberg teaches the use of nucleic acids as probes and primers including those comprising 100% identity matches to SEQ ID NO: 3, 4, 5, 6, 7, 8, 13, 14, 15, and 16, as evidenced by the alignments previously provided. Lundberg teaches the nucleic acid molecules preferably consist of 20 to 50 continuous bases and are optimized due to the intended field of use including as both primers and probes (e.g. [0131, 0178, 0186, 0189]).   The method appears to be completed in less than 3 hours (e.g. see [0340]). Lundberg teaches Lyme disease is the most commonly reported tick borne disease in Europe and North America, and is caused by arthropod borne spirochetes Borrelia burgdorferi sensu lato which is a combination of at least 12 genospecies with different geographic distributions ([00020009]; and Table A). Lundberg teaches the best parameter for early diagnosis is the characteristic red skin lesion, but that up to 30% of patients do not develop this rash (e.g. [0013-0014]). 
Therefore the difference between the prior art and the invention are the steps using magnetic particles and a magnetic field to separate out the PCR-amplified targets.
	However, Neely teaches similar PCR-based methods for detecting analytes, including Borrelia spp., in biological samples, including blood; wherein the method for detecting includes (a) contacting a solution with magnetic particles to produce a liquid sample including from 1x106 to 1x1013 magnetic particles per milliliter of the liquid 9 to 1 x1012 mM-1s-1 and having binding moieties on their surface, the binding moieties operative to alter aggregation of the magnetic particles in the presence of the analyte or a multivalent binding agent; (b) placing the liquid sample in a device, the device including a support defining a well holding the liquid sample including the magnetic particles, the multivalent binding agent, and the analyte, and having an RF coil disposed about the well, the RF coil configured to detect a signal produced by exposing the liquid sample to a bias magnetic field created using one or more magnets and an RF pulse sequence; (c) exposing the sample to a bias magnetic field and an RF pulse sequence; (d) following step (c), measuring the signal; and (e) on the basis of the result of step (d), detecting the analyte (e.g. [0007-0009, 0017, 0096]). Neely teaches the method is capable of detecting pathogens at a concentration of 10 cells/ml or less (e.g. [0014]). Neely teaches the use of pan-bacterial markers to cover additional species not covered by the specific markers (e.g. [0310]). Neely teaches sample volumes range from 40 l to 10 ml with a specific example for whole blood PCR using 1 ml (e.g. [0407, 0681]). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for detecting and/or distinguishing among Borrelia burgdorferi sensu lato species in blood samples, as taught by Lundberg, by using magnetic particles and NMR to detect (i.e. separate out) the amplified products, including those derived from Borrelia spp., in order to improve the overall sensitivity of the assay to 10 cells per ml of sample or less, as taught by Neely.  Therefore, each and every element is taught in the prior art and the 
The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Lyme disease was recognized as the most commonly reported tick borne disease in Europe and North America, but was known to be caused by different genospecies, and although the best parameter for early diagnosis was the characteristic red skin lesion, up to 30% of patients do not develop this rash, as taught by Lundberg; and using magnetic beads and NMR would improve sensitivity, as taught by Neely.  Therefore, the combination leads to expected results because each element performs the same function as it does individually and the combination leads to a better diagnostic assay for diagnosis.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Lundberg contains a “base” method for detecting and/or distinguishing among Borrelia burgdorferi sensu lato genospecies comprising PCR-amplified target sequences; and Neely contains a similar PCR-based method for detecting Borrelia wherein the technique of using magnetic particles and NMR to better separate out the amplified targets, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Neely would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of 

Applicant’s Arguments
10. Applicant argues:
Lundberg fails to teach or suggest primers or probes having the nucleic acid sequences recited in the present claims because Lundberg is focused on Borrelia antigens (abstract)
Lundberg fails to teach or suggest primers or probes having the nucleic acid sequences recited in the present claims because Lundberg contains a lengthy sequence listing of more than 750 different sequences. Importantly, the sequences of Lundberg cited by the Office are long nucleic acids that could not be used as primers or probes as set forth in the present claims and Lundberg fails to provide any pointer or motivation for a person of ordinary skill in the art to arrive at the particular primer and probe sequences recited in the present claims.
Neely does not remedy the deficiencies of Lundberg because Neely does not disclose the primer and probe sequences recited in the present claims.

Response to Arguments
11.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees with Applicant’s interpretation of Lundberg and notes inter alia the following from Lundberg: 

    PNG
    media_image1.png
    238
    597
    media_image1.png
    Greyscale

And Lundberg, claim 43:

    PNG
    media_image2.png
    179
    574
    media_image2.png
    Greyscale

Therefore, this argument is not persuasive because Lundberg explicitly envisioned the use of their nucleic acid molecules as primers and/or probes for the detection of Borrelia nucleic acids in samples.
	With regards to argument B, the Office disagrees and notes inter alia the following from Lundberg: 

    PNG
    media_image3.png
    426
    580
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    376
    577
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    692
    582
    media_image5.png
    Greyscale

Therefore, this argument is not persuasive because (1) the comprehensiveness of the sequence listing does not negate the 100% sequence matches; (2) the primers and probes in the claims, as written, are not limited to only the particular nucleotides recited in the sequence(s) based on the use of transitional phrase “comprises” (i.e. open Borrelia in samples, as highlighted above. 
	With regards to argument C, the Office disagrees and notes Neely was not relied upon to supply the sequences for primers and probes. Therefore, this argument is not persuasive because Lundberg already taught 100% sequence matches to the nucleic acid sequences claimed and already taught the use of the nucleic acid sequences as primers and/or probes for PCR detection of Borrelia in samples, as set forth above.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
	

Allowable Subject Matter
12.  Claims 46 and 94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.  Claims 37-39 are allowed.


Conclusion
14. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video 

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 3, 2021